DETAILED ACTION
This Office Action is in response to the communication filed on 7/12/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Claims 1-20 are pending. Claims 1 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The objection to the abstract has been withdrawn due to Applicant’s amendment.
Applicant’s arguments, see page 9, filed 3/8/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bikel (U.S. 20090268908).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, 11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tissot (U.S. 20180019983), and in further view of Bikel (U.S. 20090268908).

Regarding claim 1, 
Tissot discloses:
A device, comprising: a memory; (Tissot, [0007], The computing unit comprises… at least one memory) a processor, (Tissot, [0007], The computing unit comprises… at least one processor).
Produce verification information; (Tissot, [0021], a traceability field may be appended to each data element).
A tamper resistant hardware configured to: verify the encrypted machine learning model output based upon the verification information; (Tissot, [0021], a traceability of the correct operations performed on the expected ordered data may be obtained along with each data result, making it possible at the end of the calculations to verify that the final result was obtained by processing the correct ordered set of data. The final verification of the traceability field may be made inside the secure element).
Decrypt the encrypted machine learning model output when the encrypted machine learning model output is verified. (Tissot, [0026], passing the encrypted data to the secure element requesting the secure element to decrypt the encrypted data and to perform an operation on the decrypted data, and obtaining a result of the operation from the secure element).	
Tissot does not disclose: 
configured to implement an encrypted machine learning model 
configured to: evaluate the encrypted machine learning model based upon received data to produce an encrypted machine learning model output;
Wherein the encrypted machine learning model includes encrypted weights and wherein the encrypted weights are used to evaluate the encrypted machine learning model.

Bikel discloses: 
Configured to implement an encrypted machine learning model, (Bikel, [0005] The encrypted model is utilized).
Configured to: evaluate the encrypted machine learning model based upon received data (Bikel [0005] The encrypted model is utilized to determine cost values associated with a particular sequence of observed outputs associated with the given data set) to produce an encrypted machine learning model output (Bikel [0057] 1. This step has no effect on the index of the minimum, but effective masks the value of the minimum; [0059] 3. The random permutation blinds the servers result so that they cannot determine the actual value returned without the reverse permutation).
Wherein the encrypted machine learning model includes encrypted weights and wherein the encrypted weights are used to evaluate the encrypted machine learning model (Bikel [0061] encrypting the parameters of said model using a homomorphic public key cryptographic method. Another party possesses a sequence of observed symbols and wishes to obtain the results of decoding this symbol sequence through the model. This second party can use the properties of homomorphic encryption to compute the values necessary for each iteration of the Viterbi algorithm. The first party makes available a public-key based minimum-finding service that allows the two parties working together to compute the Viterbi solution and find the most likely state sequence, without disclosing the observed output to the first party (the publisher of the model). Using this method, then, parties possessing data may obtain the decoding results without ever learning the model parameters and without disclosing to the model publisher the symbols being classified). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Bikel in the Machine learning evaluation and verification of Tissot by encrypting machine learning model parameters (weights). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to allow for parties to possess data and obtain the results without ever learning the model parameters and without disclosing to the model publisher the symbols being classified Bikel [0061]).

Regarding claim 6, 
Tissot and Bikel teach the device of claim 1 above.  
Additionally, Tissot discloses, wherein the tamper resistant hardware stores a decryption key to decrypt outputs of the encrypted machine learning model. (Tissot, [0018], for purposes of the decrypting and re-encrypting the data… the secure element may store a corresponding decryption/encryption key. The decryption/encryption key may be provided to the secure element). 

Regarding claim 7, 
Tissot and Bikel teach the device of claim 1 above. 
Additionally, Tissot discloses, the device of claim 1, wherein received data is from an Internet of Things device. (Tissot, [0007], the computing unit is operable to obtain encrypted data collected by a sensor provided in the loT environment). 

Regarding claim 8, 
Tissot and Bikel teach the device of claim 1 above.  
Additionally, Tissot discloses, the device of claim 1, wherein the device is an edge node. (Tissot, [0014], The computing unit may be a …edge node of a network outside of a cloud).

Regarding claim 9, 
Tissot and Bikel teach the device of claim 1 above.
Additionally, Bikel teaches wherein the encrypted machine learning model is encrypted using homomorphic encryption, (Bikel, [0061], one party has a model of a dynamical process comprising a state machine that progresses from one state to another according to a particular distribution. While in each state, the model produces an observable symbol characterized by a state-dependent probability distribution. This party publishes the model, securely, by encrypting the parameters of said model using a homomorphic public key cryptographic method. Another party possesses a sequence of observed symbols and wishes to obtain the results of decoding this symbol sequence through the model, obtaining the most likely state sequence. This second party can use the properties of homomorphic encryption to compute the values necessary for each iteration of the Viterbi algorithm. The first party makes available a public-key based minimum-finding service that allows the two parties working together to compute the Viterbi solution and find the most likely state sequence, without disclosing the observed output to the first party (the publisher of the model). Using this method, then, parties possessing data may obtain the decoding results without ever learning the model parameters and without disclosing to the model publisher the symbols being classified (0061)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot to incorporate the teachings of Bikel to include wherein the encrypted machine learning model is encrypted using homomorphic encryption. 
Doing so would enhance the security of model by allowing for processing of encrypted data without revealing the model or the data being processed. (Bikel, [0061], Using this method, then, parties possessing data may obtain the decoding results without ever learning the model parameters and without disclosing to the model publisher the symbols being classified).

Regarding claim 11, 
Tissot discloses:
Producing, by the processor, verification information; (Tissot, [0021], a traceability field may be appended to each data element).
Verifying, by a tamper resistant hardware, the encrypted machine learning model output based upon the verification information; (Tissot, [0021], a traceability of the correct operations performed on the expected ordered data may be obtained along with each data result, making it possible at the end of the calculations to verify that the final result was obtained by processing the correct ordered set of data. The final verification of the traceability field may be made inside the secure element).
Decrypting, by a tamper resistant hardware, the encrypted machine learning model output when the encrypted machine learning model output is verified. (Tissot, [0026], passing the encrypted data to the secure element requesting the secure element to decrypt the encrypted data and to perform an operation on the decrypted data, and obtaining a result of the operation from the secure element).

Tissot does not disclose: 
a method of evaluating an encrypted learning model, comprising: evaluating, by a processor, the encrypted learning model based on received data to 
produce an encrypted machine learning model output.
Wherein the encrypted machine learning model includes encrypted weights and wherein the encrypted weights are used to evaluate the encrypted machine learning model.

Bikel discloses:
Evaluating, by a processor (Bikel [0066] The computer system may generally include a processor 401), the encrypted learning model based on received data (Bikel [0005] The encrypted model is utilized to determine cost values associated with a particular sequence of observed outputs associated with the given data set) to produce an encrypted machine learning model output; (Bikel [0057] 1. This step has no effect on the index of the minimum, but effective masks the value of the minimum; [0059] 3. The random permutation blinds the servers result so that they cannot determine the actual value returned without the reverse permutation).
Wherein the encrypted machine learning model includes encrypted weights and wherein the encrypted weights are used to evaluate the encrypted machine learning model (Bikel [0061] encrypting the parameters of said model using a homomorphic public key cryptographic method. Another party possesses a sequence of observed symbols and wishes to obtain the results of decoding this symbol sequence through the model. This second party can use the properties of homomorphic encryption to compute the values necessary for each iteration of the Viterbi algorithm. The first party makes available a public-key based minimum-finding service that allows the two parties working together to compute the Viterbi solution and find the most likely state sequence, without disclosing the observed output to the first party (the publisher of the model). Using this method, then, parties possessing data may obtain the decoding results without ever learning the model parameters and without disclosing to the model publisher the symbols being classified). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Bikel in the Machine learning evaluation and verification of Tissot by encrypting machine learning model parameters (weights). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to allow for parties to possess data and obtain the results without ever learning the model parameters and without disclosing to the model publisher the symbols being classified Bikel [0061]).

Regarding claim 16, 
Tissot and Bikel teach the method of claim 11 above.  
Additionally, Tissot discloses, the method of claim 11, wherein the tamper resistant hardware stores a decryption key to decrypt outputs of the encrypted machine learning model. (Tissot, [0018], for purposes of the decrypting and re-encrypting… the secure element may store a corresponding decryption/encryption key. The decryption/encryption key may be provided to the secure element). 

Regarding claim 17, 
Tissot and Bikel teach the method of claim 11 above.  
Additionally, Tissot discloses, the method of claim 11, wherein received data is from an Internet of Things device. (Tissot, [0007], the computing unit is operable to obtain encrypted data collected by a sensor provided in the loT environment). 

Regarding claim 18, 
Tissot and Bikel teach the method of claim 11 above.  
Additionally, Tissot discloses, the method of claim 11, wherein the processor and the tamper resistant hardware are in an edge node. (Tissot [0007], The computing unit comprises a secure element, at least one processor; Tissot, [0014], The computing unit may be a… edge node of a network outside a cloud).

Regarding claim 19, 
Tissot and Bikel teach the method of claim 11 above.
Additionally, Bikel teaches wherein the encrypted machine learning model is encrypted using homomorphic encryption, (Bikel, [0061], one party has a model of a dynamical process comprising a state machine that progresses from one state to another according to a particular distribution. While in each state, the model produces an observable symbol characterized by a state-dependent probability distribution. This party publishes the model, securely, by encrypting the parameters of said model using a homomorphic public key cryptographic method. Another party possesses a sequence of observed symbols and wishes to obtain the results of decoding this symbol sequence through the model, obtaining the most likely state sequence. This second party can use the properties of homomorphic encryption to compute the values necessary for each iteration of the Viterbi algorithm. The first party makes available a public-key based minimum-finding service that allows the two parties working together to compute the Viterbi solution and find the most likely state sequence, without disclosing the observed output to the first party (the publisher of the model). Using this method, then, parties possessing data may obtain the decoding results without ever learning the model parameters and without disclosing to the model publisher the symbols being classified).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot to incorporate the teachings of Bikel to include wherein the encrypted machine learning model is encrypted using homomorphic encryption. 
Doing so would enhance the security of model by allowing for processing of encrypted data without revealing the model or the data being processed. (Bikel, [0061], Using this method, then, parties possessing data may obtain the decoding results without ever learning the model parameters and without disclosing to the model publisher the symbols being classified).

Claim 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tissot (U.S.  20180019983) in view of Bikel (U.S. 20090268908) and further in view of Tarkkala (U.S. 20070011453).

Regarding claim 2,
Tissot and Bikel disclose the device of claim 1 above, but do not disclose, wherein verification information is a signature and verifying the encrypted machine learning model output includes verifying the signature. 
Tarkka discloses, verification information is a signature and verifying the encrypted machine learning model output includes verifying the signature. (Tarkka, [0071], the generator is further configured to generate the proof-of-work as a digital signature; (Tarkka, [0075], a verifier configured to verify the proof-of-work received).  
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the verifying of Tissot in view of Bikel to incorporate the teachings of Tarkka to include verification information is a signature and verifying a machine learning model output by using a signature. 
Doing so would enhance the security of the machine learning model output by allowing the receiving device to verify the output is correct, using a signature. (Tarkka, [0014], Another approach to overcome or at least mitigate the above problems is referred to by the keyword "proof-of-work").

Regarding claim 3, 
Tissot and Bikel teach the device of claim 1 above, but do not teach, wherein verification information is a signature and producing the verification information includes producing the signature.  
However, Tarkka teaches wherein verification information is a signature and producing the verification information includes producing the signature, (Tarkka, [0071], the generator is further configured to generate the proof-of-work as a digital signature). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot and Bikel to incorporate the teachings of Tarkka to include wherein verification information is a signature and producing verification information as a signature. 
Doing so would enhance the security of the machine learning model by allowing the receiving device to verify the input is correct, using a signature. (Tarkka, [0014], Another approach to overcome or at least mitigate the above problems is referred to by the keyword "proof-of-work").

Regarding claim 4, 
Tissot and Bikel teach the device of claim 1 above but do not teach, wherein verification information is a proof of work and verifying the encrypted machine learning model output includes verifying the proof of work is correct.  
However, Tarkka teaches wherein verification information is a proof of work and verifying the encrypted machine learning model output includes verifying the proof of work is correct,  (Tarkka, [0029], transmitting the data and the proof-of-work to the second communication party, and thereupon; Tarkka, [0030], performing the following steps at the second communication party; Tarkka, [0031], verifying the proof-of-work for the solving of the problem instance; Tarkka, [0032], generating and transmitting to the first communication party a session object for the trusted relationship, when the step of verifying yields an affirmative result.; Tarkka, [0075], a verifier configured to verify the proof-of-work received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot and Bikel to incorporate the teachings of Tarkka to include wherein verification information is a proof of work and verifying a machine learning model output by using a proof of work. 
Doing so would enhance the security of the machine learning model output by allowing the receiving device to verify the output is correct, using a proof of work. (Tarkka, [0014], Another approach to overcome or at least mitigate the above problems is referred to by the keyword "proof-of-work").

Regarding claim 5, 
Tissot and Bikel teach the device of claim 1 above but do not teach, wherein verification information is a proof of work and producing the verification information includes producing the proof of work. (Tarkka, [0028], generating a proof-of-work for the solving of the problem instance, wherein the proof-of-work is purpose-bound for establishing the trusted relationship).
However, Tarkka teaches wherein verification information is a proof of work and producing the verification information includes producing the proof of work, (Tarkka, [0028], generating a proof-of-work for the solving of the problem instance, wherein the proof-of-work is purpose-bound for establishing the trusted relationship).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot and Bikel to incorporate the teachings of Tarkka to include wherein verification information is a proof of work and producing verification information as a proof of work. 
Doing so would enhance the security of the machine learning model by allowing the receiving device to verify the input is correct, using a proof of work. (Tarkka, [0014], Another approach to overcome or at least mitigate the above problems is referred to by the keyword "proof-of-work").

Regarding claim 12;
Tissot and Bikel disclose the method of claim 11 above, but does not disclose, wherein verification information is a signature and verifying the encrypted machine learning model output includes verifying the signature. 
However, Tarkka teaches wherein verification information is a signature and verifying the encrypted machine learning model output includes verifying the signature. (Tarkka, [0071], the generator is further configured to generate the proof-of-work as a digital signature; (Tarkka, [0075], a verifier configured to verify the proof-of-work received).  
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the verifying of Tissot in view of Bikel to incorporate the teachings of Tarkka to include wherein verification information is a signature and verifying a machine learning model output by using a signature. 
Doing so would enhance the security of the machine learning model output by allowing the receiving device to verify the output is correct, using a signature. Doing so would enhance the security of the machine learning model. (Tarkka, [0014], Another approach to overcome or at least mitigate the above problems is referred to by the keyword "proof-of-work").

Regarding claim 13, 
Tissot and Bikel teach the method of claim 11 above but does not teach, wherein verification information is a signature and producing the verification information includes producing the signature.  
However, Tarkka teaches wherein verification information is a signature and producing the verification information includes producing the signature, (Tarkka, [0071], the generator is further configured to generate the proof-of-work as a digital signature).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot and Bikel to incorporate the teachings of Tarkka to include wherein verification information is a signature and producing verification information as a signature. 
Doing so would enhance the security of the machine learning model by allowing the receiving device to verify the input is correct, using a signature. (Tarkka, [0014], Another approach to overcome or at least mitigate the above problems is referred to by the keyword "proof-of-work").

Regarding claim 14, 
Tissot and Bikel teach the method of claim 11 above but does not teach, wherein verification information is a proof of work and verifying the encrypted machine learning model output includes verifying the proof of work is correct.  
However, Tarkka teaches wherein verification information is a proof of work and verifying the encrypted machine learning model output includes verifying the proof of work is correct. (Tarkka, [0029], transmitting the data and the proof-of-work to the second communication party, and thereupon; Tarkka, [0030], performing the following steps at the second communication party; Tarkka, [0031], verifying the proof-of-work for the solving of the problem instance; Tarkka, [0032], generating and transmitting to the first communication party a session object for the trusted relationship, when the step of verifying yields an affirmative result.; Tarkka, [0075], a verifier configured to verify the proof-of-work received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot and Bikel to incorporate the teachings of Tarkka to include wherein verification information is a proof of work and verifying a machine learning model output by using a proof of work. 
Doing so would enhance the security of the machine learning model output by allowing the receiving device to verify the output is correct, using a proof of work. (Tarkka, [0014], Another approach to overcome or at least mitigate the above problems is referred to by the keyword "proof-of-work").

Regarding claim 15, 
Tissot and Bikel teach the method of claim 11 above but does not teach, wherein verification information is a proof of work and producing the verification information includes producing the proof of work.  
However, Tarkka teaches wherein verification information is a proof of work and producing the verification information includes producing the proof of work, (Tarkka, [0028], generating a proof-of-work for the solving of the problem instance, wherein the proof-of-work is purpose-bound for establishing the trusted relationship).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot and Bikel to incorporate the teachings of Tarkka to include wherein verification information is a proof of work and producing verification information as a proof of work. 
Doing so would enhance the security of the machine learning model by allowing the receiving device to verify the input is correct, using a proof of work. (Tarkka, [0014], Another approach to overcome or at least mitigate the above problems is referred to by the keyword "proof-of-work").

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tissot (U.S. 20180019983) in view of Bikel (U.S. 20090268908), and further in view of Lauter (20130097417).

Regarding claim 10, 
Tissot and Bikel teach the device of claim 1 above, but does not disclose, wherein the encrypted machine learning model is encrypted using somewhat homomorphic encryption. 
However, Lauter teaches wherein the encrypted machine learning model is encrypted using somewhat homomorphic encryption. (Lauter, [0039], An encryption operation 204 encrypts the collected data using somewhat homomorphic encryption).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot, and Bikel to incorporate the teachings of Lauter to include wherein the encrypted machine learning model is encrypted using somewhat homomorphic encryption.  
Doing so would enhance the security of model and allow for processing of more encrypted data than is possible with fully homomorphic. (Lauter, [0013], a somewhat homomorphic encryption (SwHE) scheme, which allows a bounded number of ciphertext multiplication compositions, provides improved efficiency improvements over fully homomorphic approaches).

Regarding claim 20,
Tissot and Bikel teach the method of claim 11 above, but does not disclose, wherein the encrypted machine learning model is encrypted using somewhat homomorphic encryption. 
However, Lauter teaches wherein the encrypted machine learning model is encrypted using somewhat homomorphic encryption. (Lauter, [0039], An encryption operation 204 encrypts the collected data using somewhat homomorphic encryption).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tissot, and Bikel to incorporate the teachings of Lauter to include wherein the encrypted machine learning model is encrypted using somewhat homomorphic encryption.  
Doing so would enhance the security of model and allow for processing of more encrypted data than is possible with fully homomorphic. (Lauter, [0013], a somewhat homomorphic encryption (SwHE) scheme, which allows a bounded number of ciphertext multiplication compositions, provides improved efficiency improvements over fully homomorphic approaches).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Carnes whose telephone number is (571)272-4378. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/T.A.C./               Examiner, Art Unit 2436     

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436